Case 1:17-cr-00548-PAC Document 145 Filed 09/19/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

wee tee te ener ge x
UNITED STATES OF AMERICA,
-¥V-
17 Cr. 548 (PAC)
JOSHUA ADAM SCHULTE,
Defendant. : ORDER
_-- _ pee eee ce nena eeennnen 4

HONORABLE PAUL A. CROTTY, United States District Judge:

With regard to Schulte’s letter of August 26, 2019, and the Government’s response of
September 9, 2019 concerning Schulte’s work station computer, and in particular with respect to
Schulte’s counsel’s request to visit Schulte’s work site at the CIA, Schulte’s counsel may visit
the alleged scene of the crime. As discussed at the court conference on Wednesday, September
18, 2019, while the Government argues that a visit to the site is irrelevant, it does not deny that it
has visited Schulte’s work site.

The Government is directed to provide defense counsel, who have obtained the requisite
security clearance, with access to the work station and area formerly occupied by Mr. Schulte.
The visit will be conducted in compliance with security restrictions required by the CIA as soon
as security and defense schedules permit and will occur at a time least intrusive to daily
operations.

The CISO is directed to facilitate the visit and accompany defense counsel in order to
Case 1:17-cr-00548-PAC Document 145 Filed 09/19/19 Page 2 of 2

ensure compliance with security regulations.

Dated: New York, New York SO ORDERED
September _{4 2019 2p ;
fe the A, Cust,

 

PAUL A. CROTTY
United States District Judge
